Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page11ofof21
                                                                    21PageID#
                                                                        Page ID1 #:213
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page22ofof21
                                                                    21PageID#
                                                                        Page ID2 #:214
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page33ofof21
                                                                    21PageID#
                                                                        Page ID3 #:215
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page44ofof21
                                                                    21PageID#
                                                                        Page ID4 #:216
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page55ofof21
                                                                    21PageID#
                                                                        Page ID5 #:217
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page66ofof21
                                                                    21PageID#
                                                                        Page ID6 #:218
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page77ofof21
                                                                    21PageID#
                                                                        Page ID7 #:219
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page88ofof21
                                                                    21PageID#
                                                                        Page ID8 #:220
Case 2:20-cv-09388-CAS-PD
     Case 1:18-cr-00457-AJT Document
                             Document1-5 Filed12/12/18
                                      1 Filed  02/18/19 Page
                                                         Page99ofof21
                                                                    21PageID#
                                                                        Page ID9 #:221
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1010ofof2121PageID#
                                                                          Page ID
                                                                                10#:222
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1111ofof2121PageID#
                                                                          Page ID
                                                                                11#:223
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1212ofof2121PageID#
                                                                          Page ID
                                                                                12#:224
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1313ofof2121PageID#
                                                                          Page ID
                                                                                13#:225
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1414ofof2121PageID#
                                                                          Page ID
                                                                                14#:226
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1515ofof2121PageID#
                                                                          Page ID
                                                                                15#:227
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1616ofof2121PageID#
                                                                          Page ID
                                                                                16#:228
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1717ofof2121PageID#
                                                                          Page ID
                                                                                17#:229
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1818ofof2121PageID#
                                                                          Page ID
                                                                                18#:230
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page1919ofof2121PageID#
                                                                          Page ID
                                                                                19#:231
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page2020ofof2121PageID#
                                                                          Page ID
                                                                                20#:232
CaseCase
    2:20-cv-09388-CAS-PD
         1:18-cr-00457-AJT Document
                           Document 1-5 Filed12/12/18
                                    1 Filed   02/18/19 Page
                                                        Page2121ofof2121PageID#
                                                                          Page ID
                                                                                21#:233
